DETAILED ACTION
This action is in response to a correspondence filed on 03/07/2022.
Claims 1, 6 and 11 are amended.
Claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 03/07/2022, with respect to claims 11-15 being rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter have been fully considered and are persuasive.  The rejection of claims 11-15 has been withdrawn. 
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive for at least the reasons below:
Applicant’s arguments:
In a response filed on 03/07/2022, the Applicant argues that the amended claims 1, 6 and 11 distinguish over the combination of Garrett and Goyal. More specifically, the Applicant argues that as amended, much more is required and the Garrett reference does not disclose automatic adjustment of the one of the configuration parameters into the range of values specified by the corresponding entry in the security checklist. For at least these reasons, the Applicant believes that the rejection should be withdrawn and the claims allowed over the cited prior arts.

Examiner’s response:
The Applicant’s arguments have been carefully reviewed and considered, however, the Examiner disagrees with the Applicant’s assertions. Firstly, the Examiner points that the Applicant’s interpretation of Garrett is erroneous because Garrett does not in fact disclose any methods for determining whether one or more configuration parameters have fallen outside of the range values specified by the corresponding entry in the security checklist and thus is non-compliant with respect to the security benchmark, nor automatic adjustment of the one of the configuration parameters into the range of values specified by the corresponding entry in the security checklist. However, these features are disclosed in Goyal. More specifically, Goyal teaches in Fig. 3B a block diagram illustrating operations database comprising (see [0041-42]) benchmarks, benchmark profiles (i.e. security checklist), rules, parameters, remediation actions, etc. such that target resources are assessed against benchmark profiles to determine whether one or more non-compliant configuration changes occur when assessed against a benchmark profile that selects/excludes benchmark rules and/or specifies benchmark parameter values (see [0031]). Therefore, Goyal discloses a range of values (e.g. parameter values) in the security checklist. Secondly, Goyal discloses in Fig. 4 in block 404 and in paragraph [0047] that an example assessor 302 tests or evaluates the one or more benchmarks against a target resource (i.e. analogous to applying the configuration parameters in the subset to a target resource as claimed in the present invention), and if the example assessor identifies resource insufficiencies, such as policy non-compliance and/or failure after a configuration change based on the rules established in the benchmark profile (i.e. determining configuration parameters that are non-compliant with respect to the security benchmark), remedial actions are initiated to bring the target resource back to compliance as indicated in Fig. 4 step 408 and [0047] (i.e. automatically adjusting the one of the configuration parameters into the range of values specified in the security checklist) . That is, upon detecting that a resource fails to comply with the policies established by the rules in the benchmark profile, the system of Goyal takes immediate action to remedy to the security vulnerabilities as indicated in [0054] of Goyal. Furthermore, it would have been obvious to one of ordinary skill in the art that the remedial process of Goyal as disclosed in [0047, 54] is automated as nowhere in these sections in particular, or in the entirety of the Goyal reference is it suggested that such remediation actions involve a user input. Accordingly, Goyal is not silent with respect to the newly amended features.
Based on the examination above, it is therefore apparent that when considering Garrett in combination with Goyal, they implement the invention as currently disclosed. For at least this reason and the arguments presented above by the Examiner, the Applicant’s assertions are found to be erroneous and the claims are not patentable over the prior art.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Garrett et al. (US 20210194929) hereinafter Garrett in view of Goyal et al. (US 20180084009) hereinafter Goyal.
Regarding claim 1, Garrett teaches a method for migrating security benchmark compliance content from a source platform to a target platform (see [0042]: the STIG compliance service 130 (i.e. source) can send the configuration compliance package 116 over a network 118 to the client computer 120.  The configuration compliance package 116 can then be deployed to a computer system 122b-c (i.e. target) to evaluate configuration settings of system components 124b-c located on the computer system 122b-c), the method comprising:
filtering a set of configuration parameters in a source platform to a subset of configuration parameters each corresponding to a respectively different entry in a security checklist of a security benchmark (see Fig. 2 steps 208-210 and [0019-20]: For example, the STIG processing module 106 may cause a STIG file 112 to be parsed to identify individual security configuration rules specifying configuration settings for various system components 124a-c (e.g., operating systems, applications, programmable hardware, etc.) and correlate the security configuration rules to the system components 124a-c; [0020] In one example, the STIG processing module 106 can be configured to decompose security configuration information in a STIG file 112 into individual security configuration rules directed to system components 124a-c of a computer system 122a-c, and the STIG processing module 106 can cause the security configuration rules to be simplified into STIG standards 104 that specify configuration settings for the system components 124a-c); 
presenting in a user interface, a listing of each of the configuration parameters (see [0040]: The STIG compliance service 130 may allow users, via a user interface, to request a configuration compliance package 116 for a specific computer system configuration, or for a specific system component 124a-c. For example, a user, via a client computer 120, can select a system configuration from a list of system configurations (e.g., list of operating systems, software applications, etc.) or provide system configuration details (e.g., operating system type and version, software application type and version, etc.), and the user can request a configuration compliance package 116 for the system configuration) and, for each one of the configuration parameters, a corresponding entry in the security checklist regulating the one of the configuration parameters according to a range of values (see [0026]: the STIG configuration module 108 can be configured to generate configuration implementation packages 114 directed to specific system components 124a-c of computer systems 122a-c … A configuration implementation package 114 can contain instructions (e.g., source code or bytecode) that, when executed by a processor, sets or modifies configuration values of one or more system components 124a-c to values specified by one or more STIG standards 104; [0027]: a configuration implementation package 114 may include instructions that set or modify configuration settings stored in an operating system registry to a value specified by a STIG standard 104); 
applying the configuration parameters in the subset to a target platform (see [0011]: In another example, the configuration compliance package can be transferred over a computer network to a computing device that hosts the computer system; [0033]: the STIG compliance service 130 can deploy a configuration implementation package 114 directly to a computer system 122a that is in network communication with the STIG compliance service 130.  In one example, a user, via a client computer 120, can request that the STIG compliance service 130 generate a configuration implementation package 114 directed to one or more system components 124a located on the computer system 122a and deploy the configuration implementation package 114 to the computer system 122a).
However, the Garrett reference does not explicitly teach a method comprising:
applying the configuration parameters in the subset to a target resource excepting for at least one of the configuration parameters, and for the at least one of the configuration parameters, determining that one of the configuration parameters in the subset falls outside of the range values specified by the corresponding entry in the security checklist and thus is non-compliant with respect to the security benchmark; and 
automatically adjusting the one of the configuration parameters into the range of values specified by the corresponding entry in the security checklist.
In the same field of endeavors, Goyal teaches a method in accordance with the present invention, the method to provide resource security and configured to:
apply the configuration parameters in the subset to a target platform except for at least one of the configuration parameters (see steps 404 in Fig. 4 and [0047]: At block 404, the example assessor 302 tests (e.g., evaluates) the one or inure benchmarks against a target resource. Accordingly, the example assessor 302 evaluates rules of the one or more benchmarks to the resource to determine resource insufficiencies (e.g., policy non-conformance and/or vulnerabilities)), and for the at least one of the configuration parameters, determining that one of the configuration parameters in the subset falls outside of the range values specified by the corresponding entry in the security checklist and thus is non-compliant with respect to the security benchmark (see [0047] and [0054]: identifying resource defects or insufficiencies such as, for example, vulnerabilities, benchmark non-compliance, etc. (i.e. one of the configuration parameters falls outside of the range values); and 
automatically adjust the one of the configuration parameters into the range of values specified by the corresponding entry in the security checklist (see Fig. 4 block 408, [0047] and [0054]: At block 820, the example remediator 304 instructs the example communicator 306 to send remediation actions to the target resource.  The remediation actions are then executed at the target resource to bring the target resource into compliance with the corresponding policy; see also [0042]: In some examples, the maintain function invokes remediation actions for any rule that fails after a configuration change to force the target resource to remain in compliance with the selected benchmark and/or benchmark profile). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the teachings of Garrett suggesting a method for determining compliance with STIG standards with the method of Goyal suggesting determining that one of the configuration parameters in the subset falls outside of the range values specified by the corresponding entry in the security checklist and thus is non-compliant with respect to the security benchmark and automatically adjusting the one of the configuration parameters into the range of values specified by the corresponding entry in the security checklist. Doing so would have provided numerous benefits to the system of Garrett, namely improving methods and making less cumbersome ways for managing target resources configuration for security benchmark compliance, and providing the best solutions for the remediation of defects and/or vulnerabilities to comply with the enabled rules of the security benchmark.

Regarding claim 2, Garrett in view of Goyal is applied as disclosed in claim 1 examined above. The combination of Garrett and Goyal teaches a method for migrating security benchmark compliance content from a source platform to a target platform. Goyal further teaches a method comprising:
determining that one of the configuration parameters in the subset falls outside of the range of values specified by the corresponding entry in the security checklist and thus is non-compliant with respect to the security benchmark (see [0042] and Fig. 4 steps 404-406 and [0047]: At block 404, the example assessor 302 tests (e.g., evaluates) the one or inure benchmarks against a target resource … If the example assessor 302 identifies resource insufficiencies based on the output of block 404 (block 406: YES), the control proceeds to block 408);
prompting in the user interface to accept the non-compliant one of the configuration parameters (see Fig. 7 step 718 and [0052]: At block 718, the example communicator 306 sends an alert: for presentation to a user via the interface 308.  In some examples, the alert notifies users of compliant status of the resource (e.g., compliance and/or non-compliance)); and
applying the non-compliant one of the configuration parameters to the target platform (see Fig. 7 step 720 and [0052]: completing the security assessment of the target resource).

Regarding claim 3, Garrett in view of Goyal is applied as disclosed in claim 1 examined above. The combination of Garrett and Goyal teaches a method comprising filtering a set of configuration parameters in a source platform to a subset of configuration parameters each corresponding to a respectively different entry in a security checklist of a security benchmark. Garrett further teaches a method wherein the filtering is performed by searching the source platform for configuration parameters each corresponding to a different entry in the security checklist of the security benchmark (see Fig. 2 block 208 and [0022]: As in block 208, security configuration information obtained from the STIG file 112 can be parsed to identify individual security configuration rules which specify configuration settings for various system components, including operating systems, software applications, programmable hardware, and other system components that have configuration settings that can be modified), and including in the subset a tuple for each located one of the configuration parameters and a corresponding entry in the security checklist (see Fig. 2 block 210 and [0020, 23]: the STIG processing module 106 can be configured to decompose security configuration information in a STIG file 112 into individual security configuration rules directed to system components 124a-c of a computer system 122a-c, and the STIG processing module 106 can cause the security configuration rules to be simplified into STIG standards 104 that specify configuration settings for the system components 124a-c).

Regarding claim 4, Garrett in view of Goyal is applied as disclosed in claim 1 examined above. The combination of Garrett and Goyal further teaches a method wherein the filtering is performed by searching the security benchmark for an entry in the security checklist corresponding to each one of the configuration parameters and including in the subset, only ones of the configuration parameters for which a corresponding entry in the security checklist is located (see [0019]: the STIG processing module 106 may cause a STIG file 112 to be parsed to identify individual security configuration rules specifying configuration settings for various system components 124a-c (e.g., operating systems, applications, programmable hardware, etc.) and correlate the security configuration rules to the system components 124a-c).

Regarding claim 5, Garrett in view of Goyal is applied as disclosed in claim 1 examined above. The combination of Garrett and Goyal teaches a method for migrating security benchmark compliance content from a source platform to a target platform. Furthermore, Garrett teaches a method wherein the security benchmark is a Security Technical Implementation Guide (STIG) (see [0009, 10]: Garrett teaches a technology for determining compliance with security technical implementation guide (STIG) … a STIG compliance service may be used to evaluate computer systems for compliance with STIG standards.  The STIG compliance service may be configured to generate a configuration compliance package containing one or more computer scripts that evaluate configuration settings of one or more system components of a particular computer system to determine whether the values of the configuration settings correspond to STIG standards for the system components). 

Regarding claim 6, Garrett teaches a data processing system configured for migrating security benchmark compliance content from a source platform to a target platform, the system comprising: 
a host computing platform comprising one or more computers, each with memory and at least one processor (see Fig. 1 item 100); and 
a security benchmark compliant migration module (see Fig. 1 box 102a) comprising computer program instructions enabled upon execution in the host computing platform to perform: 
filtering a set of configuration parameters in a source platform to a subset of configuration parameters each corresponding to a respectively different entry in a security checklist of a security benchmark (see Fig. 2 steps 208-210 and [0019-20]: For example, the STIG processing module 106 may cause a STIG file 112 to be parsed to identify individual security configuration rules specifying configuration settings for various system components 124a-c (e.g., operating systems, applications, programmable hardware, etc.) and correlate the security configuration rules to the system components 124a-c; [0020] In one example, the STIG processing module 106 can be configured to decompose security configuration information in a STIG file 112 into individual security configuration rules directed to system components 124a-c of a computer system 122a-c, and the STIG processing module 106 can cause the security configuration rules to be simplified into STIG standards 104 that specify configuration settings for the system components 124a-c); 
presenting in a user interface presented in a display of the host computing platform, a listing of each of the configuration parameters (see [0040]: The STIG compliance service 130 may allow users, via a user interface, to request a configuration compliance package 116 for a specific computer system configuration, or for a specific system component 124a-c. For example, a user, via a client computer 120, can select a system configuration from a list of system configurations (e.g., list of operating systems, software applications, etc.) or provide system configuration details (e.g., operating system type and version, software application type and version, etc.), and the user can request a configuration compliance package 116 for the system configuration) and, for each one of the configuration parameters, a corresponding entry in the security checklist regulating the one of the configuration parameters according to a range of values (see [0026]: the STIG configuration module 108 can be configured to generate configuration implementation packages 114 directed to specific system components 124a-c of computer systems 122a-c … A configuration implementation package 114 can contain instructions (e.g., source code or bytecode) that, when executed by a processor, sets or modifies configuration values of one or more system components 124a-c to values specified by one or more STIG standards 104; [0027]: a configuration implementation package 114 may include instructions that set or modify configuration settings stored in an operating system registry to a value specified by a STIG standard 104); 
applying the configuration parameters in the subset to a target platform (see [0011]: In another example, the configuration compliance package can be transferred over a computer network to a computing device that hosts the computer system; [0033]: the STIG compliance service 130 can deploy a configuration implementation package 114 directly to a computer system 122a that is in network communication with the STIG compliance service 130.  In one example, a user, via a client computer 120, can request that the STIG compliance service 130 generate a configuration implementation package 114 directed to one or more system components 124a located on the computer system 122a and deploy the configuration implementation package 114 to the computer system 122a).
However, Garrett fails to explicitly disclose a system comprising:
applying the configuration parameters in the subset to a target resource excepting for at least one of the configuration parameters, and for the at least one of the configuration parameters, determining that one of the configuration parameters in the subset falls outside of the range values specified by the corresponding entry in the security checklist and thus is non-compliant with respect to the security benchmark; and 
automatically adjusting the one of the configuration parameters into the range of values specified by the corresponding entry in the security checklist.
In the same field of endeavors, Goyal teaches a system in accordance with the present invention, the system adapted to perform a method to provide resource security and configured to:
apply the configuration parameters in the subset to a target platform except for at least one of the configuration parameters (see steps 404 in Fig. 4 and [0047]: At block 404, the example assessor 302 tests (e.g., evaluates) the one or inure benchmarks against a target resource. Accordingly, the example assessor 302 evaluates rules of the one or more benchmarks to the resource to determine resource insufficiencies (e.g., policy non-conformance and/or vulnerabilities)), and for the at least one of the configuration parameters, determining that one of the configuration parameters in the subset falls outside of the range values specified by the corresponding entry in the security checklist and thus is non-compliant with respect to the security benchmark (see [0047] and [0054]: identifying resource defects or insufficiencies such as, for example, vulnerabilities, benchmark non-compliance, etc. (i.e. one of the configuration parameters falls outside of the range values); and 
automatically adjust the one of the configuration parameters into the range of values specified by the corresponding entry in the security checklist (see Fig. 4 block 408, [0047] and [0054]: At block 820, the example remediator 304 instructs the example communicator 306 to send remediation actions to the target resource.  The remediation actions are then executed at the target resource to bring the target resource into compliance with the corresponding policy; see also [0042]: In some examples, the maintain function invokes remediation actions for any rule that fails after a configuration change to force the target resource to remain in compliance with the selected benchmark and/or benchmark profile).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the teachings of Garrett suggesting an apparatus for determining compliance with STIG standards with the system of Goyal suggesting determining that one of the configuration parameters in the subset falls outside of the range values specified by the corresponding entry in the security checklist and thus is non-compliant with respect to the security benchmark and automatically adjusting the one of the configuration parameters into the range of values specified by the corresponding entry in the security checklist. Doing so would have provide numerous benefits to the system of Garrett, namely improving methods and making less cumbersome ways for managing target resources configuration for security benchmark compliance, and providing the best solutions for the remediation of defects and/or vulnerabilities to comply with the enabled rules of the security benchmark.

Regarding claims 7 and 12, they discloses the same limitations as claim 2 examined above. Therefore, the same rationale of rejection is applied. 

Regarding claims 8 and 13, they discloses the same limitations as claim 3 examined above. Therefore, the same rationale of rejection is applied.

Regarding claims 9 and 14, they discloses the same limitations as claim 4 examined above. Therefore, the same rationale of rejection is applied.

Regarding claims 10 and 15, they discloses the same limitations as claim 5 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 11, Garrett teaches a computer program product for migrating security benchmark compliance content from a source platform to a target platform, the computer program product including a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to perform a method including: 
filtering a set of configuration parameters in a source platform to a subset of configuration parameters each corresponding to a respectively different entry in a security checklist of a security benchmark (see Fig. 2 steps 208-210 and [0019-20]: For example, the STIG processing module 106 may cause a STIG file 112 to be parsed to identify individual security configuration rules specifying configuration settings for various system components 124a-c (e.g., operating systems, applications, programmable hardware, etc.) and correlate the security configuration rules to the system components 124a-c; [0020] In one example, the STIG processing module 106 can be configured to decompose security configuration information in a STIG file 112 into individual security configuration rules directed to system components 124a-c of a computer system 122a-c, and the STIG processing module 106 can cause the security configuration rules to be simplified into STIG standards 104 that specify configuration settings for the system components 124a-c);; 
presenting in a user interface, a listing of each of the configuration parameters and for each one of the configuration parameters, a corresponding entry in the security checklist regulating the one of the configuration parameters according to a range of values (see [0040]: The STIG compliance service 130 may allow users, via a user interface, to request a configuration compliance package 116 for a specific computer system configuration, or for a specific system component 124a-c. For example, a user, via a client computer 120, can select a system configuration from a list of system configurations (e.g., list of operating systems, software applications, etc.) or provide system configuration details (e.g., operating system type and version, software application type and version, etc.), and the user can request a configuration compliance package 116 for the system configuration) and, for each one of the configuration parameters, a corresponding entry in the security checklist regulating the one of the configuration parameters according to a range of values (see [0026]: the STIG configuration module 108 can be configured to generate configuration implementation packages 114 directed to specific system components 124a-c of computer systems 122a-c … A configuration implementation package 114 can contain instructions (e.g., source code or bytecode) that, when executed by a processor, sets or modifies configuration values of one or more system components 124a-c to values specified by one or more STIG standards 104; [0027]: a configuration implementation package 114 may include instructions that set or modify configuration settings stored in an operating system registry to a value specified by a STIG standard 104); and
applying the configuration parameters in the subset to a target platform (see [0011]: In another example, the configuration compliance package can be transferred over a computer network to a computing device that hosts the computer system; [0033]: the STIG compliance service 130 can deploy a configuration implementation package 114 directly to a computer system 122a that is in network communication with the STIG compliance service 130.  In one example, a user, via a client computer 120, can request that the STIG compliance service 130 generate a configuration implementation package 114 directed to one or more system components 124a located on the computer system 122a and deploy the configuration implementation package 114 to the computer system 122a).
However, Garrett fails to explicitly disclose a system comprising:
applying the configuration parameters in the subset to a target resource excepting for at least one of the configuration parameters, and for the at least one of the configuration parameters, determining that one of the configuration parameters in the subset falls outside of the range values specified by the corresponding entry in the security checklist and thus is non-compliant with respect to the security benchmark; and 
automatically adjusting the one of the configuration parameters into the range of values specified by the corresponding entry in the security checklist.
In the same field of endeavors, Goyal teaches a system in accordance with the present invention, the system adapted to perform a method to provide resource security and configured to:
apply the configuration parameters in the subset to a target platform except for at least one of the configuration parameters (see steps 404 in Fig. 4 and [0047]: At block 404, the example assessor 302 tests (e.g., evaluates) the one or inure benchmarks against a target resource. Accordingly, the example assessor 302 evaluates rules of the one or more benchmarks to the resource to determine resource insufficiencies (e.g., policy non-conformance and/or vulnerabilities)), and for the at least one of the configuration parameters, determining that one of the configuration parameters in the subset falls outside of the range values specified by the corresponding entry in the security checklist and thus is non-compliant with respect to the security benchmark (see [0047] and [0054]: identifying resource defects or insufficiencies such as, for example, vulnerabilities, benchmark non-compliance, etc. (i.e. one of the configuration parameters falls outside of the range values); and 
automatically adjust the one of the configuration parameters into the range of values specified by the corresponding entry in the security checklist (see Fig. 4 block 408, [0047] and [0054]: At block 820, the example remediator 304 instructs the example communicator 306 to send remediation actions to the target resource.  The remediation actions are then executed at the target resource to bring the target resource into compliance with the corresponding policy; see also [0042]: In some examples, the maintain function invokes remediation actions for any rule that fails after a configuration change to force the target resource to remain in compliance with the selected benchmark and/or benchmark profile).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the teachings of Garrett suggesting an apparatus for determining compliance with STIG standards with the system of Goyal suggesting determining that one of the configuration parameters in the subset falls outside of the range values specified by the corresponding entry in the security checklist and thus is non-compliant with respect to the security benchmark and automatically adjusting the one of the configuration parameters into the range of values specified by the corresponding entry in the security checklist. Doing so would have provide numerous benefits to the system of Garrett, namely improving methods and making less cumbersome ways for managing target resources configuration for security benchmark compliance, and providing the best solutions for the remediation of defects and/or vulnerabilities to comply with the enabled rules of the security benchmark.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659. The examiner can normally be reached M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.N/Examiner, Art Unit 2454  

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454